Exhibit 10.2

 

SEPARATION AGREEMENT

 

This Separation Agreement (hereinafter “Agreement”), dated as of February 9,
2006, which by mutual agreement between the parties hereto shall be effective as
of May 9, 2006 (the “Effective Date”), is made and entered into between GUESS?,
INC., a Delaware corporation (hereinafter “GUESS”), and Frederick G. Silny
(hereinafter “EMPLOYEE”), and is made in light of the following:

 

EMPLOYEE is employed by GUESS as Senior Vice President and Chief Financial
Officer and the parties anticipate that such employment will terminate on the
Effective Date. The parties hereto desire to resolve all pending issues and/or
claims between them, regarding the employment of EMPLOYEE, the performance of
EMPLOYEE’s duties as an employee of GUESS, and the termination of EMPLOYEE’s
employment with GUESS.

 

The parties hereto acknowledge that each has denied, and continues to deny, any
claims existing or asserted by the other, but that GUESS and EMPLOYEE desire to
bring matters relating to EMPLOYEE’s employment with GUESS to a conclusion.
Therefore, the parties make this Agreement, and expressly recognize that the
making of this Agreement does not in any way constitute an admission of
wrongdoing or liability on the part of either party.

 

1.             Each party represents and warrants to the other party that it
(a) has not filed any complaints, lawsuits, charges and/or other claims against
the other party, or any of the Releasees identified in Paragraph 4 below, with
any court or government agency or entity based upon or arising out of or in any
way related to EMPLOYEE’s employment, the termination of EMPLOYEE’s employment,
or any acts or events which occurred prior to EMPLOYEE’s execution of this
Agreement; and (b) has not assigned any such action, cause of action, claim,
judgment, obligation, damage or liability or authorized any other person or
entity to assert such on such party’s behalf.

 

EMPLOYEE further represents and warrants that EMPLOYEE has not at any time
sustained physical or mental injury arising out of EMPLOYEE’s employment, or the
termination thereof, with GUESS through the date of execution of this Agreement.

 

2.             In consideration of covenants undertaken and releases given
herein by EMPLOYEE, GUESS agrees to: (a) pay EMPLOYEE the sum of One Hundred
Sixty Thousand Two Hundred Ninety-Five and 20/100 Dollars ($160,295.20), less
all legally required withholdings for taxes and other related obligations, which
sum represents a twenty-six (26) weeks severance to be paid in equal
installments on regularly scheduled paydays commencing on the first of such
paydays following the Effective Date, subject to the terms set forth in this
Paragraph 2; (b) pay COBRA premiums for medical and dental benefits for EMPLOYEE
and continue all of EMPLOYEE’s Exec-U-Care benefits and disability benefits on
the same terms and conditions as existed on EMPLOYEE’s termination date from
June 1,

 

--------------------------------------------------------------------------------


 

2006 through November 30, 2006; (c) pay EMPLOYEE the performance-based Cash
Bonus Opportunity, if any, for which EMPLOYEE is eligible pursuant to the Annual
Incentive Bonus Plan, to be paid in accordance with, and subject to, GUESS’s
normal approval procedures and payment terms; and (d) pay EMPLOYEE a one-time
cash payment in the amount of Three Hundred Thousand and 00/100 Dollars
($300,000.00), less all legally required withholdings for taxes and other
related obligations to be paid in full within five (5) days of the later of
(i) receipt by GUESS of this Agreement executed by EMPLOYEE or (ii) the
Effective Date, subject to the terms set forth in this Paragraph 2.

 

Should EMPLOYEE find and begin employment or any consulting position prior to
November 7, 2006 at a salary or remuneration equal to or greater than EMPLOYEE’s
salary at GUESS as of May 9, 2006, payments under clause (a) and (b) of this
Paragraph 2 shall be discontinued.  If EMPLOYEE accepts and begins employment or
any consulting position prior to November 7, 2006 at a salary or remuneration
lower than the above referenced GUESS salary, GUESS will pay EMPLOYEE the
difference in compensation from the date of such employment through November 7,
2006 in lieu of payments under clause (a) and (b) of this Paragraph 2.  Should
EMPLOYEE fail to work full-time for GUESS up to and including May 9, 2006 (other
than by reason of termination by GUESS without cause), payments under clauses
(a), (b) and (d) of this Paragraph 2 shall be null and void.

 

EMPLOYEE acknowledges that GUESS is not obligated to provide the
above-referenced consideration to EMPLOYEE under its normal policies and
procedures.  EMPLOYEE also acknowledges that no other monetary payments shall be
made to EMPLOYEE in return for entering into this Agreement and no other monies
are owed to EMPLOYEE by GUESS or by any of the Releasees identified in Paragraph
4 below, other than the payment GUESS will make to EMPLOYEE on the last day of
his employment for earned unpaid salary and unused accrued vacation time, if
any.

 

3.             In consideration of the covenants undertaken herein by GUESS,
EMPLOYEE agrees: (a) not to attempt to induce, directly or indirectly, any
present or future employee of GUESS to abandon EMPLOYEE’s employment with GUESS
and commence employment with any other employer for a period of two (2) years
following the Effective Date; (b) to continue to comply with the terms of
GUESS’s Confidentiality Agreement which is attached hereto as Exhibit A and made
a part hereof (“Confidentiality Agreement”); (c) that GUESS may enforce the
confidentiality provisions of the Confidentiality Agreement in connection with
EMPLOYEE’s conduct as if EMPLOYEE were still an employee of GUESS, to the extent
permitted by law; (d) to return any and all GUESS property to GUESS promptly
upon the Effective Date; and (e) that EMPLOYEE will remain available for
questions concerning EMPLOYEE’s position if requested by GUESS.  EMPLOYEE agrees
that the provisions of this paragraph are necessary and reasonable.

 

EMPLOYEE agrees to notify GUESS’s Legal Department in the event that EMPLOYEE is
contacted by anyone in connection with either GUESS or any officers, directors
or employees of GUESS.  In particular, EMPLOYEE acknowledges and agrees that
EMPLOYEE is obligated to cooperate with GUESS and its counsel, at the sole cost
and

 

2

--------------------------------------------------------------------------------


 

expense of GUESS, in connection with any subpoenas, process, or any actual or
potential litigation matters related in any way to GUESS or any officers,
directors, or employees of GUESS.  EMPLOYEE further acknowledges and agrees that
any material breach of this provision that remains uncured after two
(2) business days of actual receipt by EMPLOYEE of written notice regarding such
breach will require the return of any severance amount paid by GUESS under this
Agreement.

 

4.             In consideration of the covenants undertaken herein by the
parties, each party also hereby covenants not to sue and fully releases and
discharges the other, all of its divisions, and all of its parent, successor,
subsidiary and affiliated companies and entities, and each of their respective
divisions, officers, directors, shareholders, partners, limited partners,
agents, employees, representatives, successors, independent contractors, payroll
companies, attorneys, insurers, licensees and assigns, past and present (all of
which and whom are collectively referred to as “Releasees”), with respect to and
from, any and all claims, demands, rights, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, costs,
expenses, attorneys’ fees, damages, judgments, orders and liabilities of
whatever kind or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, and whether or not concealed or hidden, which
the releasing party now owns or holds, or has at anytime heretofore owned or
held, or may in the future hold against said Releasees, or any of them, arising
out of, grounded upon, or in any way connected with EMPLOYEE’s employment
relationship with GUESS, the separation from that employment, or any other
transactions, occurrences, acts or omissions or any loss, damages or injury
whatsoever, known or unknown, suspected or unsuspected, resulting from any act
or omission by or on the part of the Releasees, or any of them, committed or
omitted prior to the date of this Agreement, excluding any claims, demands,
rights, liens, agreements, contracts, covenants, actions, suits, causes of
action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law arising out
of or related to EMPLOYEE’s fraud, gross negligence or willful misconduct, which
are hereby expressly excluded from the above covenants (“Claim or Claims”).
EMPLOYEE’s release of any such Claim or Claims includes, but is not limited to,
any action arising out of any foreign, federal, state or local constitution,
statute, ordinance, regulation, or common law, including, but not limited to,
any Claims arising under the Age Discrimination In Employment Act; Title VII of
the Civil Rights Act of 1964; the Equal Pay Act; the American with Disabilities
Act; the Family and Medical Leave Act; the Employee Retirement Income Security
Act; the Worker Adjustment and Retraining Notification Act; the California Fair
Employment and Housing Act; all provisions of the California Labor Code; all
provisions of the California Government Code; NLRB charges or Claims of
discrimination based on “union” status; the Orders of the California Industrial
Welfare Commission regulating wages, hours and working conditions; any other
foreign, federal, state or local laws, prohibiting employment discrimination or
otherwise regulating employment, including but not limited to, any Claim or
Claims for discrimination, failure to prevent discrimination, failure to prevent
retaliation, harassment, failure to prevent harassment, assault, battery,
misrepresentation, fraud, deceit, invasion of privacy, breach of contract,
breach of collective bargaining agreement, breach of quasi-contract, breach of
implied contract, an accounting, wrongful or constructive discharge, breach of
the covenant of good faith and fair dealing, libel, slander, negligent or
intentional infliction of emotional distress,

 

3

--------------------------------------------------------------------------------


 

violation of public policy, negligent supervision, negligent retention,
negligence, or interference with business opportunity or with contracts; and any
Claim or Claims for vacation pay, severance pay, bonus or similar benefit, sick
leave, pension, retirement, retirement bonus, holiday pay, life insurance,
health or medical insurance, reimbursement of health or medical costs; provided,
however, that this release shall not affect any rights EMPLOYEE has been granted
pursuant to this Agreement.

 

5.             EMPLOYEE expressly acknowledges and agrees that this Agreement
includes a waiver and release of all claims which EMPLOYEE has or may have under
the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C., §621,
et seq. (“ADEA”).  The following terms and conditions apply to and are part of
the waiver and release of ADEA claims under this Agreement.

 

The waiver and release of claims under the ADEA contained in this Agreement does
not cover rights or claims that may arise after the date on which EMPLOYEE signs
this Agreement.  EMPLOYEE has been advised to consult a lawyer before signing
this Agreement.  EMPLOYEE is granted twenty-one (21) days after EMPLOYEE is
presented with this Agreement to decide whether or not to sign this Agreement. 
EMPLOYEE will have the right to revoke the waiver and release of claims under
the ADEA within seven (7) days of signing this Agreement, and this Agreement
shall not become effective or enforceable until this revocation period has
expired.  EMPLOYEE hereby acknowledges and agrees that EMPLOYEE is knowingly and
voluntarily waiving and releasing EMPLOYEE’s rights and claims only in exchange
for consideration (something of value) in addition to anything of value to which
EMPLOYEE is already entitled.

 

6.             EMPLOYEE understands, acknowledges and agrees that the California
Civil Code section 1542 states as follows:

 


“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”


 

EMPLOYEE hereby expressly waives the benefit of the foregoing statute.

 

7.             Should any part, term or provision of this Agreement, with the
exception of the releases embodied in Paragraphs 4, 5 and 6, be declared or
determined by any Court or other tribunal of appropriate jurisdiction to be
invalid or unenforceable such term or provision shall be deemed stricken and
severed from this Agreement and any and all other terms of the Agreement shall
remain in full force and effect to the fullest extent permitted by law. The
releases embodied in Paragraph 4, 5 and 6 are the essence of this Agreement and
should any of these paragraphs be deemed invalid or unenforceable, this
Agreement may be declared null and void and any consideration received under
this Agreement shall be returned to the Company.

 

4

--------------------------------------------------------------------------------


 

8.             The parties hereto acknowledge and agree that this Agreement and
any other agreements specifically referred to herein constitute and contain the
entire agreement and understanding concerning the subject matter between the
parties and supersedes and replaces all prior and contemporaneous negotiations
and proposed agreements, whether written or oral. Each of the parties warrants
that no other party or any agent or attorney or any other party has made any
promise, representation or warranty whatsoever not contained herein to induce
each party to execute this Agreement and the other documents referred to herein.
Each of the parties represents that it has not executed this Agreement or any
other documents referred to herein in reliance on any promise, representation or
warranty not contained herein.

 

9.             The parties hereto acknowledge and agree that the language of
this Agreement shall be construed as a whole according to its fair meaning and
not strictly for or against any of the parties.

 

10.           This Agreement shall, in all respects, be interpreted, construed
and governed by and under the domestic laws of the State of California. Any
judicial proceeding brought to interpret or enforce this Agreement shall be
brought in the County of Los Angeles, State of California.

 

11.           Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration in Los Angeles,
California, in accordance with the Rules Resolution of Employment Disputes of
the American Arbitration Association then in effect.

 

12.           Should any action be brought to enforce any of the terms or
conditions of this Agreement, the prevailing party shall be entitled to recover
all reasonable costs and expenses incurred in the prosecution or defense of this
action, including attorneys’ fees.

 

13.           Each party hereby agrees that for a period of one (1) year
following the Effective Date, any communication, whether oral or written, made
by it or on its behalf to any person or entity, which relates in any way to the
other party will: (a) be, to the best of the party’s knowledge, truthful, and
(b) not intentionally or negligently criticize, disparage or, in any manner,
undermine the reputation or business practices of the other party or any of its
affiliates, directors, officers, management or employees.  Notwithstanding the
above, EMPLOYEE acknowledges that any such communication by EMPLOYEE is subject
to and governed by the terms of the Confidentiality Agreement referenced in
Section 3 above.

 

14.           EMPLOYEE acknowledges that EMPLOYEE has carefully read and fully
understands this Agreement, and that EMPLOYEE has had the opportunity to ask
GUESS about any questions, concerns or issues in connection with this Agreement,
or its terms.  EMPLOYEE further acknowledges that EMPLOYEE has had the
opportunity, and taken it to the extent EMPLOYEE deemed appropriate and
necessary, to consult legal counsel of EMPLOYEE’s choice, in connection with
this Agreement and consents to all of the terms and provisions contained herein
knowingly, voluntarily and without any reservation whatsoever.

 

5

--------------------------------------------------------------------------------


 

15.           Either facsimile or original signatures shall be binding.
EMPLOYEE’s signature is binding when received by GUESS.

 

 

EMPLOYEE

GUESS?, INC.

 

 

 

 

 

 

 

/s/ Frederick G. Silny

 

By:

/s/ Carlos Alberini

Frederick G. Silny

 

 Carlos Alberini

 

 

 

 President

 

 

 

 

 

 

 

 

 

Dated:

February 9, 2006

Dated:

  February 9, 2006

 

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

 

CONFIDENTIALITY AGREEMENT

 

7

--------------------------------------------------------------------------------


 

[g48021kei001.jpg]

 

 

 

 

 

 

 

 

 

GUESS?, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CONFIDENTIALITY AGREEMENT

 

This Agreement is between GUESS?, INC. (“GUESS?”), a Delaware corporation, and
the employee (“Associate”) who has signed below.

 

BACKGROUND

 

•      GUESS? is a clothing manufacturer and designer. In the course of
developing its business and goodwill, GUESS? has developed and continues to
develop techniques and other information that it uses in the manufacturing,
styling, pricing and selling of its apparel products. This information, and all
other information concerning the operation of GUESS? business is and always has
been kept confidential by GUESS? and is and always has been a trade secret of
GUESS?. By this Agreement, GUESS? desires to maintain and preserve the
confidentiality of its trade secrets and other confidential information
regarding its business from any unauthorized disclosures
(hereinafter-CONFIDENTIAL INFORMATION).

 

•      Associate is to be employed by GUESS?, The purpose of Associate’s
relationship with GUESS? is to perform personal services to GUESS?. In order to
enable Associate to perform such services, GUESS? may disclose or authorize the
disclosure of trade secrets and other confidential information to Associate and
the Associate may develop additional trade secrets and confidential information
during employment by GUESS? which shall become part of this CONFIDENTIAL
INFORMATION.

 

AGREEMENT

 

Therefore, in consideration of GUESS? employment or continuing employment of
Associate and the wages or salary paid to Associate, it is agreed:

 

1.             This agreement is in effect during period of employment or
continuing employment of Associate by GUESS?, INC.

 

2.             During employment,  Associate may receive, develop, otherwise
acquire, have access to or become acquainted with CONFIDENTIAL INFORMATION
relating to the business of GUESS?. Associate understands that the term
CONFIDENTIAL INFORMATION shall include, but not be limited to, all drawings,
designs, patterns, devices, methods, techniques, compilations, processes,
product specifications, future plans, discounts, manufacturing costs, financial
information, cost and suppliers; costs of materials; the prices GUESS? obtains
or has obtained, or at which it sells or has sold its apparel products,
manufacturing and sales costs; written business records, documents
specifications, plans and compilations of information, reports, correspondence,
sales records, account lists, budgets, indexes, invoices, telephone records, or
any other material relating in any manner whatsoever to the customer, sales
representatives or employees (including the salaries of employees other than
Associate and their abilities) of GUESS?. If it is determined that any of the
information identified above is, in whole or in part, not entitled to protection
as a trade secret, it shall be confidential information this is protected by
this Agreement.

 

a.             Associate agrees that all CONFIDENTIAL INFORMATION, or any copy,
extract or summary, whether originated or prepared by Associate or by or for
GUESS? is and shall remain the exclusive property of GUESS?.

 

3.             Associate shall not disclose to others, either directly or
indirectly, or take or use for Associate’s own purposes or the purposes of
others, the CONFIDENTIAL INFORMATION of GUESS?.    Associate shall not disclose
the name of any employee, customer, sales representative or independent
contractor of GUESS? to any third party, unless the disclosure occurs during
Associate’s employment with GUESS? and is reasonably required by Associate’s
position with GUESS?.   These restrictions shall apply to (1) trade secrets or
confidential information conceived by or belonging to third parties which are in
GUESS?’ possession, and (2) trade secrets or confidential information conceived,
originated, discovered or developed by Associate within the scope of Associate’s
employment.

 

4.             Any invention, improvement, development, copyrightable matter,
design, idea or suggestion conceived, made, devised or developed by Associate,
solely or jointly with others:

 

a.             During regular working hours or with the use of GUESS? equipment,
supplies, facilities, CONFIDENTIAL INFORMATION or trade secrets.

 

b.             During the term of Associate’s employment whether during regular
working hours or not, which relate to business of GUESS?; or

 

c.             during the term of Associate’s employment and after which
embodies, uses or is the result of any CONFIDENTIAL INFORMATION of GUESS? which
Associate has knowledge of, shall be disclosed to GUESS? by Associate and become
the sole property of GUESS?.

 

5.             As to each invention, improvement, development, copyrightable
matter, design, idea, suggestion or other matter described above, Associate
unqualifiedly assigns to GUESS? all rights, including foreign patent and
priority rights, which Associate has.  Associate agrees that, upon request by
GUESS?, Associate shall promptly execute all instruments and documents requested
by GUESS?, including but not limited to applications for Letters Patent and
assignment of the rights thereto.  This Agreement does not apply to any
invention, which qualifies fully under the provisions of Section 2870 of the
California Labor Code.

 

6.             Upon the termination of Associate’s employment, or whenever
required by GUESS?, Associate shall immediately deliver to GUESS? all property
and materials in Associate’s possession or under Associate’s control belonging
to GUESS?, including, but not limited to, all physical embodiments of
CONFIDENTIAL INFORMATION.

 

7.             Associate shall obtain prior written permission pursuant to
GUESS? policies and procedures to publish or cause to be published any article,
book, textbook, play, tape recordings or any other form of communication
concerning GUESS? or the business of GUESS?, GUESS? may grant or withhold this
permission in its sole subjective discretion.

 

8.             Throughout the duration of Associate’s employment with GUESS?, or
any time thereafter, EMPLOYEE shall not disrupt, damage, impair or interfere
with the business of GUESS? in any manner, including, and without limitation,
for a period of twenty four (24) months after the termination of Associate’s
employment with GUESS?, by directly or indirectly soliciting, encouraging or
inducing an employee to leave the employ of GUESS?, or by inducing an employee,
a consultant, a sales representative or another independent contractor to end
that person’s relationship with GUESS?, by raiding GUESS?’ employees or sales
representatives, or otherwise soliciting, disrupting or interfering with its
relationship with customers, agents,

 

8

--------------------------------------------------------------------------------


 

representatives or vendors, or otherwise.  Associate is not, however, restricted
from being employed by or engaged in any type of business following the
termination of Associate’s employment relationship with GUESS?.

 

9.             Associate shall not do anything, which conflicts with the
interest of GUESS? during the term of Associate’s employment. Associate shall
avoid conflicts of interest and shall refer questions about potential conflicts
to Associate’s supervisor.

 

a.             Associate, during the term of employment, shall not perform any
services or accept any employment with any organization, which does business
with GUESS? or is a competitor of GUESS?. This prohibition includes acting as an
advisor or consultant, unless that activity is required as part of the
Associate’s work for GUESS?.

 

b.             Associate must immediately disclose in writing to the Human
Resources Department any financial interest Associate or Associate’s immediate
family has, during the term of employment, in any firm, which does business with
GUESS? or which competes with GUESS?.

 

c.             Associate and Associate’s immediate family are not to, during the
term of employment, accept gifts from any person of firm doing business with
GUESS?. The meaning of gifts for purposes of this Agreement includes the
acceptance of lavish entertainment and free travel and lodging.

 

d.             Associate, during the term of employment, shall not give, offer
or promise anything of value to any representative of a company with which
GUESS? does business.

 

10.           Associate and GUESS? agree that the CONFIDENTIAL INFORMATION of
GUESS?, is of a special, unique unusual, extraordinary, and intellectual
character, which gives it a particular value. The loss of which would cause
irreparable damage and cannot be reasonably compensated in damages. If Associate
breaches or attempts to breach any of the provisions of this agreement, GUESS?
shall be entitled to injunctive and other equitable relief to prevent a breach
of this Agreement, or any of the provisions thereof.

 

11.           The employment relationship between GUESS? and Associate is at the
Mutual consent of Associate and GUESS? and is not for a fixed term. Accordingly,
either Associate or GUESS? can end the employment relationship at will, at any
time, with or without cause or advance notice. No one in the company has the
right to alter the nature of the employment relationship without a written
agreement. There are not any express or implied agreements that affect or impair
the ability of Associate or GUESS? to terminate the employment relationship at
will.

 

12.           Nothing in this Agreement shall limit Associate’s right to discuss
the amount of Associate’s own wages with others or to restrict Associate’s
disclosure or use of any information that GUESS? is not legally capable of
protecting under this Agreement.

 

13.           The provisions of this Agreement are severable, and if any one or
more are determined to be unenforceable by a court of law, in whole or in part,
the remaining provisions shall still be binding and enforceable.  Moreover, if
any court determines that any of the provisions, or any part thereof, are
unenforceable because of the duration or geographic scope of such provision, as
the case may be and, it is reduced form, such provision shall then be
enforceable.

 

14.           The failure of a party to insist upon strict adherence to any term
of this Agreement, or to object to any failure to comply with any provision of
this Agreement, shall not (a) be a waiver of that term or provision, (b) prevent
that party from enforcing that term or provision, or (c) prevent that party from
enforcing that term of provision by any claim of delay.

 

This agreement replaces all previous agreements, whether written or oral,
relating to the above subject matter, and cannot be changed orally.  By signing
below the Associate acknowledges that he or she has read it, understands it, and
agrees to each of its provisions.

 

/s/ Fredrick G. Silny

 

 

Associate Signature

 

 

 

Fredrick G. Silny

 

 

Print Name

 

 

 

11/12/01

 

 

Date

 

 

Confidentiality Agreement

 

9

--------------------------------------------------------------------------------